DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 5/23/2022.  Claims 3-4, 10-11 and 16-17 are cancelled. Claims 1, 8 and 14 are currently amended. Claims 1-2, 5-9, 12-15 and 18-19 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-2, 5-9, 12-15 and 18-19 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 1, and similarly independent claims 8 and 14, are directed, in part, to a system, medium and system (i.e., statutory categories including a process, machine, manufacture or composition of matter) for managing and coordinating surgical scheduling involving surgeons, patients, anesthesiologists, medical facilities and/or surgical implant and instrumentation vendors comprising

CLAIM 1:
memory and a hardware processor configured to:

generate a dynamic, digital community calendar accessible by at least registered surgeons and one or more registered implant vendors via one or more computer devices;

provide bi-directional electronic communications between said registered surgeons and said one or more registered implant vendors;

provide said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors;

provide said surgeons with a digital order interface configured to allow surgeons to order implants from said one or more implant vendors, said order including a time, date and location for delivery of said order;

provide said one or more vendors with a digital acceptance interface configured to allow said one or more vendors to accept said order;

provide real-time status of delivery of said order;

facilitate payment for said order; and

track a location of said registered surgeon, related surgical personnel, patient and ordered implants and allow said registered surgeon, related surgical personnel and patient view the location of one another to ensure the surgical procedure will be starting on time.

CLAIM 8:
generating a dynamic, digital community calendar accessible by at least registered surgeons and one or more registered implant vendors via one or more computer devices;

providing bi-directional electronic communications between said registered surgeons and said one or more registered implant vendors;

providing said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors;

providing said surgeons with a digital order interface configured to allow surgeons to order implants from said one or more vendors, said order including a time, date and location for delivery of said order;

providing said one or more vendors with a digital acceptance interface configured to allow said one or more vendors to accept said order;

providing real-time status of delivery of said order; 

facilitating payment for said order; and

tracking a location of said registered surgeon, related surgical personnel, patient and ordered implants and allowing said registered surgeon, related surgical personnel and patient view the location of one another to ensure the surgical procedure will be starting on time.

CLAIM 14:
memory and a hardware processor configured to:

generate a dynamic, digital community calendar accessible by at least registered surgeons and one or more registered implant vendors via one or more computer devices;

facilitate substantially real-time digital communications between said registered surgeons and said one or more registered implant vendors;

provide said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors;

provide said surgeons with a digital order interface configured to allow surgeons to order implants from said one or more implant vendors, said order including a time, date and location for delivery of said order;

provide said one or more vendors with a digital acceptance interface configured to allow said one or more vendors to accept said order;

provide notifications of said order to a subject surgeon and subject implant vendor;

provide real-time status of delivery of said order;

facilitate payment for said order; and

tracking a location of said registered surgeon, related surgical personnel, patient and ordered implants and allowing said registered surgeon, related surgical personnel and patient view the location of one another to ensure the surgical procedure will be starting on time.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-19 recite and are directed to an abstract idea.  More specifically, independent claims 1, 8 and 14 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to managing and coordinating medical personnel and patients with surgical procedures through human interactions via communications and tracking locations and thus, directed to certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, and similarly independent claims 8 and 14, recite “facilitate payment for said order” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 8 and 14 but further describe the elements and/or recite field of use limitations. Claims 2, 9 and 15 recite the calendar is further accessible by surgical patients which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 5 recites a substantially real-time communication window which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claims 6, 12 and 18 recite automatically update calendar entries responsive to said one or more vendors accepting said order which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claims 7, 13 and 19 recite permit the entry of ratings between doctors, vendors and sales reps which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer, a memory, a hardware processor, one or more computer devices, bi-directional electronic communications, interface, digital calendar, and GPS which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0033]-[0034] of applicant's published application (US 2021/0082571) recites that the system/method/medium is implemented using a terminal which can be any one of a general purpose computer, as for example a personal computer or a laptop computer, a client computer configured for interaction with a server, a special purpose computer such as a server, or a smart phone, soft phone, tablet computer, personal digital assistant or any other machine adapted for executing programmable instructions in accordance with the description thereof set forth above which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 5/23/2022.

4.1.	Applicant argues, on pages 6-7 of the response, that the claims are not directed to an abstract idea because tracking people and surgical articles cannot be performed in the human mind and/or with pen and paper; assuming the claims are directed to an abstract idea, the additional elements in the claims integrate any abstract idea into a practical application; and the claims do not preempt all ways of calendaring events and ordering relevant articles for the calendared event.
	In response, it is submitted that tracking people and surgical articles can be performed in the human mind and/or with pen and paper. For example, a person could visually see the location (e.g., surgery room, etc.) of various people (e.g.., surgeon, patient, etc.) and articles (e.g., implants, etc.) and make a mental note and/or make a physical note in a document and/or enter a note into a computer record. This, however, is moot because assuming, arguendo, that the claims cannot reasonably and practically be performed in the human mind and/or with pen and paper, the claims are nevertheless directed to an abstract idea because the claims are directed to certain methods of organizing human activity for the reasons set forth in section 3, supra, and incorporated herein.
	It is also noted that the technology used to implement the surgical calendaring and tracking are recited at a high-level of generality without any discernable technological improvements and thus are considered nothing more than generic computer technology used to link the abstract idea to a technological environment and automate what otherwise could be done manually.
Furthermore, preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OJP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
Lastly, it is submitted that Applicant's claims are not directed to any technological improvement per se, such as an improvement in computers as tools. Rather, applicant's claimed invention is merely being linked to a technological environment by using well-known general purpose computer technology
(e.g., memory and a hardware processor) as a tool to perform an abstract idea and improve a business process (e.g., manage/track people, articles, etc.). In other words, the focus of applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
As such, it is respectfully submitted that the claims are directed to an abstract idea do not integrate the abstract idea into a practical application; do not recited significantly more than the abstract idea itself, for the reasons set forth above, in previous office actions and incorporated herein; and therefore, are not patent-eligible under 35 U.S.C. § 101.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686